causDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 10-16, 18,19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 2008/0285578 A1) and Segev (US 2006/0195881 A1)  in view of Rizzo (US 2013/0339529 A1) in view of Paramasivam (US 20170317932 A1) 

Regarding claim 1, DeLay (US 2008/0285578 A1)  teaches a method comprising:
receiving, by a network device intermediary between a client device and a server,  from the server, metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023 “the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receiving, by the network device, an identifier, the identifier configured to enable the client device to access web content from a web server  (see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determining, by the network device according to the received metadata, an allocation of network resources (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[ adjust the bandwidth for program based on category ID is interpreted as determining resource based on metadata ; category ID is interpreted as metadata] ; and
providing, by the network device, network resources to the client device to access the web content via the network device based at least on the determined allocation of network resources. ( see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]
	DeLay  doesn’t teach receiving via a first virtual channel separate from plurality of virtual channels, metadata;
DeLay doesn’t teach receiving…., via the first virtual channel, the identifier …..web content over at least  one of plurality of virtual channels;
DeLay doesn’t teach determining …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Segev teaches receiving via a  first virtual channel separate from a plurality of virtual channels, metadata (segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
receiving …via the  first virtual channel,  identifier(segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”)[ metadata is known as identifier too in the art, therefore, since meta data is being received on a separate channel, it is implicit that identifier can also be received over the separate channel]…. web content over at least one of the plurality of virtual channels. (Segev: See para 0151” Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels”) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving metadata via a virtual channel separate from virtual channel for receiving web content in the system of DeLay. The motivation is to provide metadata on separate channel in push or pull mode (Segev: See para 0152)
Modified DeLay doesn’t teach determining …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Modified DeLay teaches receiving… from sever but doesn’t teach receiving from a delivery agent. 
Rizzo teaches determining …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server (Rizzo: see para 0124 “The SRI 76 then examines the contents of the packets to determine they comprise HTTP request for a particular Universal Resource Locator (URL)…The resource requirements are determined using the URL which conforms to a naming convention so that the URL itself is associated with bandwidth requirements.” 00016 the HTTP and IGMP request are analysed by the SRI Application to determine the resources the data delivered in response to the service request from the external data source 12… Once the broadband access line resource(s) required to fulfil a requested service has been analysed the SRI application invokes the QoS Service Manager 72 with a request to reserve the required resources. QoS Service Manager 72 processes the request to determine if the required resources are available and if so, sends a response to the SRI 76 to allow the service request to be forwarded to its destination.”; see para 0117 “reserve resources to maintain a predetermined quality of service”)[ resource requirements are determined using the URL where URL is identifier and since resources are reserved to maintain the predetermined quality of service implies resources provide Qos]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of Modified DeLay. The motivation is to support bandwidth resource required to fulfil the service request (Rizzo: see para 0118)
Modified DeLay teaches receiving… from sever but doesn’t teach receiving from a delivery agent. 
Paramasivam teaches receiving… from a delivery agent.  (Paramasivam: See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of modified DeLay. The motivation is to execute the application (Paramasivam: See para 0077)

Regarding claim 14, DeLay teaches a network device (see para 0024 “router 18”)  comprising:
At least one processor (See para 0024 “router 18”)[ routers are known in the art to have a processor] configured to:
receive, from a server,  metadata of an application hosted on the server and accessible by the client device (DeLay: see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets, the transmitter of source is interpreted as delivery agent; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receive, from the server, an identifier, the identifier configured to enable the client device to access web content from a web server via one or more processors  (DeLay: see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determine, according to the received metadata, an allocation of network resources (DeLay: see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”) ; and
provide network resources to the client device to access the web content via the network device based on the determined allocation of network resources. (DeLay: see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]
	DeLay doesn’t teach receive via a first virtual channel separate from plurality of virtual channels, metadata;
DeLay doesn’t teach receive…., via the first virtual channel, the identifier …..web content over at least  one of plurality of virtual channels;
DeLay doesn’t teach determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Segev teaches receive via a  first virtual channel separate from a plurality of virtual channels, metadata (Segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
receive …via the  first virtual channel,  identifier(Segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”)[ metadata is known as identifier too in the art, therefore, since meta data is being received on a separate channel, it is implicit that identifier can also be received over the separate channel]…. web content over at least one of the plurality of virtual channels. (Segev: See para 0151” Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels”) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving metadata via a virtual channel separate from virtual channel for receiving web content in the system of DeLay. The motivation is to provide metadata on separate channel in push or pull mode (Segev: See para 0152)
Modified DeLay doesn’t teach determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Modified DeLay  teaches receive… from sever but doesn’t teach receiving from a delivery agent. 
Rizzo teaches determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server (Rizzo: see para 0124 “The SRI 76 then examines the contents of the packets to determine they comprise HTTP request for a particular Universal Resource Locator (URL)…The resource requirements are determined using the URL which conforms to a naming convention so that the URL itself is associated with bandwidth requirements.” 00016 the HTTP and IGMP request are analysed by the SRI Application to determine the resources the data delivered in response to the service request from the external data source 12… Once the broadband access line resource(s) required to fulfil a requested service has been analysed the SRI application invokes the QoS Service Manager 72 with a request to reserve the required resources. QoS Service Manager 72 processes the request to determine if the required resources are available and if so, sends a response to the SRI 76 to allow the service request to be forwarded to its destination.”; see para 0117 “reserve resources to maintain a predetermined quality of service”)[ resource requirements are determined using the URL where URL is identifier and since resources are reserved to maintain the predetermined quality of service implies resources provide Qos]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of modified DeLay. The motivation is to support bandwidth resource required to fulfil the service request (Rizzo: see para 0118)
Modified DeLay teaches receive… from sever but doesn’t teach receiving from a delivery agent. 
Paramasivam teaches receive… from a delivery agent.  (Paramasivam: See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of modified DeLay. The motivation is to execute the application (Paramasivam: See para 0077)

Regarding claim 20, DeLay teaches a non-transitory computer readable medium storing program instructions for causing one or more processors  (see para 0020 “Furthermore, portions of the invention may be a computer program product on a computer-usable storage medium having computer readable program code on the medium”; para 0021 “These computer-executable instructions may be provided to one or more processor of a general purpose computer, .., such that the instructions, which execute via the processor.”) to:
receive, from a server,  metadata of an application hosted on the server and accessible by the client device (see para 0024 “the system 100 also includes a router 18 that is programmed and/or to route packets from the source 12 to the clients 14.”; para 0023” the source can include server”; see para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata”; see para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”)[ since source includes server and source transmit metadata of program in data packets, the transmitter of source is interpreted as delivery agent; program is interpreted as application and since metadata is associated with program, therefore it is interpreted to be metadata of the application; router is interpreted as network device] ;
receive, from the server, an identifier, the identifier configured to enable the client device to access web content from a web server via one or more processors  (see para 0028 “For instance each version or category of a given program can have a unique identifier for use within the system 10….The unique identifier can correspond to metadata in each of the data packets for the given program”; para 0023 “The source 12 can include a server that is programmed and/or configured to select and serve the media information content” ;  see para 0024 “The router 18 can be any device or circuitry programmed and configured to forward the data packets from the media source 12 across the network 16 toward their destination(s)…Various network architectures and protocols can be implemented to enables transmission of the media content as packets, such as including internet protocol (IP)”)[ since the media contents are  being receiving as internet packets, therefore, it is interpreted to be web content and since server in source 12 is outputting media content as IP packet , therefore, it is implicit that the server in the source 12 is a web server];
determine, according to the received metadata, an allocation of network resources (see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets into a high priority output queue”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”) ; and
provide network resources to the client device to access the web content via the network device based on the determined allocation of network resources. ( see  para 0057 “By way of example, if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets” para 0074“distribution rules that are employed by the router 310 for allocating resources and bandwidth for the respective categories”) [ since clients are receiving program based on resources allocated by router, therefore it implies clients are provided with these resources in order to  receive the program/ content”]
	DeLay doesn’t teach receive via a first virtual channel separate from plurality of virtual channels, metadata;
DeLay doesn’t teach receive…., via the first virtual channel, the identifier …..web content over at least  one of plurality of virtual channels;
DeLay doesn’t teach determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Segev teaches receive via a  first virtual channel separate from a plurality of virtual channels, metadata (segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
receive …via the  first virtual channel,  identifier(segev: see para 0151 “Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”)[ metadata is known as identifier too in the art, therefore, since meta data is being received on a separate channel, it is implicit that identifier can also be received over the separate channel]…. web content over at least one of the plurality of virtual channels. (Segev: See para 0151” Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels”) [ metadata is received on a separate channel and there are plurality of communication channels for transmitting streams]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving metadata via a virtual channel separate from virtual channel for receiving web content in the system of DeLay. The motivation is to provide metadata on separate channel in push or pull mode (Segev: See para 0152)
Modified DeLay doesn’t teach determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server.
Modified DeLay  teaches receive… from sever but doesn’t teach receiving from a delivery agent. 
Rizzo teaches determine …resources to provide a quality of service (QoS) to the client device to be redirected, via the identifier, to access the web content from the web server (Rizzo: see para 0124 “The SRI 76 then examines the contents of the packets to determine they comprise HTTP request for a particular Universal Resource Locator (URL)…The resource requirements are determined using the URL which conforms to a naming convention so that the URL itself is associated with bandwidth requirements.” 00016 the HTTP and IGMP request are analysed by the SRI Application to determine the resources the data delivered in response to the service request from the external data source 12… Once the broadband access line resource(s) required to fulfil a requested service has been analysed the SRI application invokes the QoS Service Manager 72 with a request to reserve the required resources. QoS Service Manager 72 processes the request to determine if the required resources are available and if so, sends a response to the SRI 76 to allow the service request to be forwarded to its destination.”; see para 0117 “reserve resources to maintain a predetermined quality of service”)[ resource requirements are determined using the URL where URL is identifier and since resources are reserved to maintain the predetermined quality of service implies resources provide Qos]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine determining an allocation of network resources to the client device to be redirected, via the identifier in the system of Modified DeLay. The motivation is to support bandwidth resource required to fulfil the service request (Rizzo: see para 0118)
Modified DeLay  teaches receive… from sever but doesn’t teach receiving from a delivery agent. 
Paramasivam teaches receive… from a delivery agent.  (Paramasivam: See para 0071 “a server 106 includes an application delivery system 190 for delivering a computing environment or an application.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a delivery agent in the server in the system of modified DeLay. The motivation is to execute the application (Paramasivam: See para 0077)

Regarding claim 2, Modified DeLay teaches wherein the metadata comprises at least one of: an identification of the application, or interaction data indicative of user interaction with the application (DeLay: para 0052 “each packet containing the metadata (e.g., the category ID) for the category of the program that was selected”).[ metadata is category ID of the program, where program is interpreted as application]

Regarding claim 3, Modified DeLay teaches wherein receiving the identifier comprises receiving, by the network device, updated metadata from the delivery agent that includes a uniform resource locator (URL). (DeLay: See para 0052 “each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL)”; see para 0055 “The router 126, for example, is programmed with a packet sniffer that is operative to detect the category identifiers 110 in each packet.”)[ since each packet includes a category identifier, therefore every time packet is received and category identifier is detected, each packet is interpreted to include a updated/ different/ new metadata of its own]

Regarding claim 15, Modified DeLay teaches wherein the at least one processor is configured to receive the URL by receiving updated metadata from the delivery agent that includes a uniform resource locator (URL) (DeLay: See para 0052 “each program having a given category can be assigned a unique identifier within the system, such as a uniform resource indicator (URI) or a uniform resource locator (URL)”; see para 0055 “The router 126, for example, is programmed with a packet sniffer that is operative to detect the category identifiers 110 in each packet.”).

Regarding claim 6, Modified DeLay teaches determining the allocation of network resources comprises determining, by the network device according to the received metadata, at least one rule for allocating network resources for accessing the web content from the web server (DeLay: see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as rule]
.
Regarding claim 7, Modified DeLay teaches wherein the at least one rule for allocating network resources for accessing the web content from the web server comprises at least one of: a firewall rule or a quality-of-service (QoS) rule (DeLay: see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as Qos rule]

Regarding claim 8, Modified DeLay teaches wherein applying the allocation of network resources comprises applying, by the network device, the at least one rule for allocating network resources for the client device to access the web content via the network device. (DeLay: see para 0061 “The router 200 receives data packets from a source of multimedia programming, such as a server or other source as described herein. The router 200 is programmed to analyze predetermined content (e.g., metadata) in each of the data packets and to perform content-based routing according to the content that is analyzed”; see para 0058 “. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as a rule for allocating resource/ bandwidth to client to receive content]

Regarding claim 10, Modified DeLay teaches further comprising causing the web content and data of the application to be rendered at the client device.  (DeLay: See para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata based on which the router 18 controls routing of the data packet from the router to the client(s) 14”)[  data packets of program includes content of program interpreted to be web content and the metadata is interpreted to be data of the application/ program and these data packets are delivered to the client device]

Regarding claim 11, Modified DeLay teaches further comprising causing the web content to be integrated with the data of the application for rendering at the client device. (DeLay: See para 0026 “the source 12 provides the multimedia program to the router 18 in the form of data packets. According to an aspect of the present invention, each packet includes predetermined (or known) content or metadata based on which the router 18 controls routing of the data packet from the router to the client(s) 14”)[  data packets of program includes content of program interpreted to be web content and the metadata is interpreted to be data of the application/ program and these data packets are delivered to the client device]

Regarding claim 12, Modified DeLay teaches further comprising receiving, by the network device intermediary, from a workspace application of the client device, metadata about activity at the client device (DeLay: see para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers”; see para 0077 “The pattern detector 336 thus can determine patterns in program content being distributed as well as patterns associated with program demand by one or more subscribers”).

Regarding claim 13, Modified DeLay teaches comprising determining, by the network device according to the metadata of the application and the metadata about activity at the client device, the allocation of network resources for accessing the web content from the web server. (DeLay: see para 0036 “The content header or metadata further can be analyzed (e.g., by the router and/or by the control system) over a period of time to ascertain viewing patterns for programs and subscribers as well as monitor resource utilization for the network as well as for respective clients 14. Additional rules can be designed to trigger or adjust how data packets for programs are distributed in the system 10 based on the patterns determined from analyzing such content”; see para 0058 “also adjust the bandwidth for a given program according to the category ID in the data packets for such program.)[ rule designed for the data packets for program transmission based on viewing pattern of subscriber (determined through metadata) is interpreted as  rule for allocating resources based on metadata relevant to viewing pattern (where viewing pattern is interpreted as activity)

Regarding claim 18, Modified DeLay teaches wherein the at least one processor is configured to determine the allocation of network resources, by determining, according to the received metadata, at least one rule for allocating network resources for accessing the web content from the web server (DeLay: see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as rule] and 
wherein the at least one rule for allocating network resources for accessing the web content from the web server comprises at least one of: a firewall rule or a quality-of-service (QoS) rule(see para 0057 “if a user subscriber selects a program having a high priority category, such as by agreeing to pay a premium cost for such program, the rules engine 140 will detect the appropriate category and route the data packets for the selected program into a high priority output queue, such that the flow control 142 will route the program to the user with a priority connection that is higher as compared to lower priority packets.”; see para 0058 “The intelligent router 126 may also adjust the bandwidth for a given program according to the category ID in the data packets for such program. For instance, a high definition program may be assigned a category that requires an increased bandwidth for its data packets.”)[assigning increased bandwidth to high priority category is interpreted as Qos rule].

Regarding claim 4 and 16, Modified DeLay doesn’t teach wherein the network device supports the plurality of virtual channels of the application, each  of plurality of virtual channels for communicating a corresponding stream of packets.
Segev teaches the network device supports the plurality of virtual channels of the application, each  of plurality of virtual channels for communicating a corresponding stream of packets. (Segev: See para 0151” Alternatively, to allow simpler handling by multiplexers 112, the video stream is transmitted on a separate physical and/or virtual channel from the metadata”; see para 0017 “performing statistical multiplexing of multimedia (e.g., digital and/or audio) streams or files, onto a plurality of communication channels”)[ each multimedia stream interpreted ot be a corresponding stream of packets is transmitted on a communication channel ]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving metadata via a virtual channel separate from virtual channel for receiving web content in the system of modified DeLay. The motivation is to provide metadata on separate channel in push or pull mode (Segev: See para 0152)

Regarding claim 9 and 19, Modified DeLay doesn’t teach comprising receiving, by the network device, the metadata of the application via a cloud service or another network device.
Paramsivam teaches receiving, by the network device, the metadata of the application via a cloud service or another network device.  (Paramsivam: See para 0288 “The controller 705 (e.g., via cloud daemon 715) can receive, retrieve or fetch meta-data; see para 0275 “The system 700 can include or access a meta-data server 735. The meta-data server can be maintained or managed by an administrator or other entity associated with the computing infrastructure, such as a provider of an IaaS service.)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the receiving metadata of the application a cloud service or another network device in the system of Modified DeLay. The motivation is to access or use an application, service, or infrastructure provided via a cloud environment (paramsivam: see para 0002)

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLay (US 2008/0285578 A1) and Segev (US 2006/0195881 A1) in view of Rizzo (US 2013/0339529 A1) and Paramasivam (US 20170317932 A1) and further in view of Ruge (US 2017/0078406 A1)

Regarding claim 5 and 17, Modified DeLay doesn’t teach wherein a URL-redirection request including the identifier is transmitted via the first virtual channel, from the delivery agent to the client device, the URL-redirection request causing the client device to access the web content from the web server.
Ruge teaches wherein a URL-redirection request including the identifier is transmitted via the first virtual channel, from the delivery agent to the client device, the URL-redirection request causing the client device to access the web content from the web server. (see  fig. 7. Step 30 Redirect connection message being sent from browsing service to user;  para 0122 “the remote browsing service 704 may redirect the connection to the requested URI in block 730, and the user browser 702 may establish a non-secure browsing session with the requested URI in block 732.”)[ remote browsing service is interpreted as server transmitting URL redirection message to client]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine a URL-redirection request from the delivery agent to the client device in the system of modified DeLay. The motivation is to establish connection with the request URI (Ruge: See para 0122)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416